                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


CHRISTOPHER G. BAYLOR,

                      Plaintiff,

v.                                                         Case No: 6:19-cv-1492-Orl-41GJK

MICHAEL K. BROWNE,

                      Defendant.
                                            /

                                            ORDER

       THIS CAUSE is before the Court on Plaintiff’s Motion for Leave to Proceed In Forma

Pauperis (Doc. 2). United States Magistrate Judge Gregory J. Kelly issued a Report and

Recommendation (Doc. 5), which recommends denying the motion and dismissing the Complaint.

After a de novo review of the record, and noting that no objections were timely filed, the Court

agrees with the analysis in the Report and Recommendation. Therefore, it is ORDERED and

ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 5) is ADOPTED and CONFIRMED and

              made a part of this Order.

           2. Plaintiff’s Motion for Leave to Proceed In Forma Pauperis (Doc. 2) is DENIED.

           3. This case is DISMISSED for lack of subject matter jurisdiction.

           4. The Clerk is directed to close this case.




                                           Page 1 of 2
       DONE and ORDERED in Orlando, Florida on September 13, 2019.




Copies furnished to:

Unrepresented Party




                                     Page 2 of 2
